JUSTICE KASSERMAN, dissenting: Plaintiffs, and their predecessors in title, were tenants in common with Mary Jones and, after her death, with her heirs. It is my opinion that the record does not disclose evidence sufficient to establish a claim of adverse possession against defendants under the rationale of Mercer v. Wayman (1956), 9 Ill. 2d 441, 137 N.E.2d 815; therefore, I respectfully dissent. The majority correctly takes into account the fact that although Mary Jones divested herself of all her interest in the two tracts of real estate in dispute in 1932, her father, John McCree, was still alive and was the owner of an undivided interest in such tracts. Further, when John McCree died intestate in 1939, Mary Jones inherited one-third of the interest that he owned at the time of his death. Plaintiffs subsequently became the owners of all other interest in such two parcels of real estate by virtue of their deed from Sam McCree and his sister, Viola McCree. As stated by the majority, Mary Jones’ deed to her sister, Viola McCree, made before their father’s death, would not be effective to convey title to the interest in the real estate she later inherited from their father because a quitclaim deed does not operate to pass after-acquired title. I do not agree, however, with the majority’s application of Mercer v. Wayman to the instant case. Mary Jones owned an undivided interest in the real estate in question from the date of her father’s death in 1939 until her own death in 1971. Thereafter, defendants, her children, succeeded to whatever interest she had in such property. Plaintiffs first acquired an interest in the premises by virtue of the 1968 deed from Sam McCree and Viola McCree. The majority concludes that plaintiffs acquired title to all outstanding interests in the real estate in question in the instant case by adverse possession under section 6 of the Limitations Act, stating that “[i]t cannot be disputed that the plaintiffs possessed the land adversely and continuously and paid taxes on it for seven years.” The majority recognizes that plaintiffs’ possession cannot be adverse to their co-tenants absent notification by plaintiffs of their claim of ownership or ouster of such co-tenants. The majority states, however, that ouster of a co-tenant may be in the form of a deed to “a stranger in title” made in good faith; and they conclude that the record in the case at bar indicates such an ouster. In this regard, the evidence discloses that Viola McCree conveyed all her interest in the real estate in question to her brother, Sam McCree, by quitclaim deed dated September 25,1967. Less than five months later, she joined with her brother, Sam, in the execution of a warranty deed conveying the premises to plaintiffs, Sam’s son and daughter-in-law. Contrary to the holding of the majority that the evidence indicates that plaintiffs acquired title to such premises in good faith, it is my conclusion that the fact that Viola was required to join Sam in the execution of the warranty deed to plaintiffs when she owned no interest in the premises indicates that plaintiffs were aware of the actual status of the title. This conclusion is further borne out by evidence in the record that Viola, who at the time owned no interest in the real estate conveyed, was paid $1,000 for her execution of the warranty deed to plaintiffs. Sam, the father of one plaintiff and the father-in-law of the other, was the owner of all the premises other than the interest of Mary Jones. He was paid only $500. Additionally, the majority concludes that the deed from Sam and Viola McCree to plaintiffs constitutes color of title; however, such a conclusion is not dictated by the evidence in my opinion. Defendants and their predecessor in title were, in fact, the record owners of an interest in the real estate in question. No one purported to convey such interest to plaintiffs, in any manner, even by a forged deed as in Bergesen v. Clauss (1958), 15 Ill. 2d 337, 155 N.E.2d 20, which is relied upon in the majority opinion. Defendants’ ownership would have been indicated by the examination of an abstract of title to the premises, coupled with plaintiffs’ actual knowledge of the heirship of John McCree. The holding of the majority renders totally ineffective the act relating to the registration of land titles (Ill. Rev. Stat. 1979, ch. 30, par. 45 et seq.). Moreover, the majority observes that it appears that all concerned parties labored under the misapprehension that the 1932 quitclaim deed extinguished all of Mary Jones’ rights to the property. Then, in conclusion, the majority states: “It also seems likely that, when plaintiffs purchased the land for $1500, their neglect of Mary Jones was similarly unintentional.” I cannot perceive any method whereby plaintiffs could act unintentionally and at the same time possess the real estate in question adversely and hostilely to the interests of Mary Jones. For these reasons, it is my conclusion that plaintiffs have not met the requirements of Mercer v. Wayman because they have failed to establish that the possession of Sam McCree and plaintiffs was hostile and adverse to Mary Jones’ and defendants’ ownership of an interest in the real estate in question. This is a fatal defect in plaintiffs’ proof. In this regard, the court in Mercer v. Wayman stated: “While the plaintiffs exercised such control and dominion over the property as to be hostile and adverse to all strangers, the rules with regard to adverse possession are different in the case of one cotenant who claims adversely to other cotenants. The doctrine was well stated in Simpson v. Manson, 345 Ill. 543, 551: ‘The rule is well settled that the mere possession by one tenant in common who receives all the rents and profits and pays the taxes assessed against the property, no matter for how long a period, cannot be set up as a bar against the co-tenants. In such case the possession of one tenant in common is in contemplation of law the possession of all the tenants in common. Such possession, however, may become adverse if the tenant in common by his acts and conduct disseizes his co-tenants by repudiating their title and claiming adversely to them.’ ” (9 Ill. 2d 441, 444-45, 137 N.E.2d 815, 818.) There is no evidence in the record that the title of Mary Jones and the defendants was ever repudiated or that plaintiffs claimed ownership adversely to them. At most, as stated by the majority, the plaintiffs unintentionally neglected Mary and, after her death, the defendants. For the foregoing reasons, I would reverse the decision of the trial court.